Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ross Robinson on 7/14/2022.

The application has been amended as follows: 
Line 7 of claim 1 currently reads “assembly; and”, this has been replaced with “assembly”.
Line 8 of claim 1 currently reads “a blade positioned on the rim underneath the rigid frangible skin.”, this has been replaced with “a blade positioned on the rim underneath the rigid frangible skin; and 
wherein the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin.”.
Line 7 of claim 11 currently reads “fan assembly; and”, this has been replaced with “fan assembly;”.
Line 8 of claim 11 currently reads “a blade positioned on the rim underneath the rigid frangible skin.”, this has been replaced with “a blade positioned on the rim underneath the rigid frangible skin; and
wherein the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin.”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a ducted fan assembly comprising: a housing comprising a rotor; a rim that extends around at least a portion of a perimeter of the ducted fan assembly wherein the rim defines an opening surrounding at least a portion of the housing; a rigid frangible skin attached to the rim and extending around the at least a portion of a perimeter of the ducted fan assembly to form a leading edge of the ducted fan assembly; a blade positioned on the rim underneath the rigid frangible skin and wherein the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin.
Claim 11 is allowable because the prior art of record fails to teach or suggest a rotorcraft comprising a plurality of fan assemblies, each fan assembly comprising: a housing comprising a rotor; a rim that extends around at least a portion of a perimeter of the fan assembly; wherein the rim defines an opening surrounding at least a portion of the housing; a rigid frangible skin attached to the rim and extending around the at least a portion of a perimeter of the fan assembly to form a leading edge of the fan assembly; a blade positioned on the rim underneath the rigid frangible skin; and wherein the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin.
The best prior art of record is Cycon (US #5,351,913) which does teach a ducted fan assembly comprising: a housing comprising a rotor; a rim that extends around at least a portion of a perimeter of the ducted fan assembly wherein the rim defines an opening surrounding at least a portion of the housing; a rigid frangible skin attached to the rim and extending around the at least a portion of a perimeter of the ducted fan assembly to form a leading edge of the ducted fan assembly; a blade positioned on the rim underneath the rigid frangible skin, but does not teach that the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin.
Another prior art of record is Scott (US #6,575,402) which does teach a ducted fan assembly comprising: a housing comprising a rotor; a rim that extends around at least a portion of a perimeter of the ducted fan assembly wherein the rim defines an opening surrounding at least a portion of the housing; a rigid frangible skin attached to the rim and extending around the at least a portion of a perimeter of the ducted fan assembly to form a leading edge of the ducted fan assembly; a blade positioned on the rim underneath the rigid frangible skin, but does not teach that the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin.
Another prior art of record is Martin (US #3,285,003) which does teach a ducted assembly comprising: a housing; a rim that extends around at least a portion of a perimeter of the ducted assembly wherein the rim defines an opening surrounding at least a portion of the housing; a skin attached to the rim and extending around the at least a portion of a perimeter of the ducted assembly to form a leading edge of the ducted assembly; a blade positioned on the rim underneath the skin.  But does not teach that it is a fan assembly comprising a rotor, that the skin is a rigid frangible skin, and wherein the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin.
None of the prior arts of record teach that the blade is in contact with less than all of a cross-sectional area of the rigid frangible skin and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of these prior arts to teach the untaught limitation without the use of hindsight reconstruction because there is no obvious motivation for the modification.
Claims 2-10, and 12-20 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647